Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-00303-PAB-SKC

   DELMART E.J.M. VREELAND, II,

                Plaintiff,
   v.

   ROBERT CHARLES HUSS,

                Defendant.


                                           ORDER


         This matter comes before the Court on the Report and Recommendation of

   Magistrate Judge S. Kato Crews Re: Defendant’s Motion to Dismiss [Docket No. 181].

   The magistrate judge recommends granting in part and denying in part defendant’s

   motion to dismiss [Docket No. 133]. Defendant filed an objection. Docket No. 185.

   Plaintiff filed a response to defendant’s objection. Docket No. 189.

   I. BACKGROUND

         A. Factual Background1

         This matter arises out of defendant Robert Huss’s alleged conduct after a

   settlement conference in Vreeland v. Tiona, et al., 17-cv-01580-PAB-SKC (“Tiona”).

   Docket No. 120 at 14. At all relevant times, Huss was an attorney with the Colorado



         1
            These facts are drawn from the plaintiff’s second amended complaint and are
   presumed true for the purpose of ruling on defendant’s objection. Docket No. 120. The
   Court lists only the background from the second amended complaint that is relevant to
   resolving defendant’s objection to the magistrate judge’s recommendation on the
   motion to dismiss.
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 2 of 21




   Attorney General’s Office. Id. at 4. He represented a defendant in another of plaintiff’s

   federal court matters, as described more fully below.

          Plaintiff is a state prisoner in the custody of the Colorado Department of

   Corrections (“CDOC”). Docket No. 120 at 6, ¶ 1. Upon arrival at the CDOC, plaintiff

   received an offense-specific evaluation (“OSE”) that contained errors. Id. at 7, ¶¶ 7-8.

   The CDOC relied on this incorrect OSE in assigning plaintiff an S Code classification of

   S-5-I. Id. at 6, ¶¶ 4-5. The S-5-I classification required plaintiff fo be evaluated for a

   possible sex offender treatment and monitoring program, which was an “alleged[ly]

   mandatory” program in order for plaintiff to be transferred to a lower level facility. Id.,

   ¶ 5. Additionally, plaintiff’s sentence calculation was improper and he was not awarded

   the good time credit he was due under Colorado law. Id. at 7, ¶ 8.

          In 2016, the CDOC inspector general office (“IGO”) entered into discussions

   with plaintiff to transfer him to a lower level facility, but his OSE and S Code would have

   to be corrected in order for him to transfer to a lower facility. Id., ¶¶ 10-11. Plaintiff and

   an investigator at the IGO agreed that the investigator would contact CDOC officials to

   attempt to correct the information in plaintiff’s OSE, S Code, and sentencing calculation

   and then transfer plaintiff to either a level two or level one facility. Id. at 8, ¶ 12. The

   investigator and the director of the sex offender treatment and monitoring program

   agreed that plaintiff would be required to pay for the new OSE, and, if it showed that

   plaintiff was non-violent and did not need to participate in the sex offender treatment

   and monitoring program, the director of the program would correct his S Code from S-5-

   I to S-5-L, with the “L” standing for “low risk.” Id., ¶ 13. Plaintiff retained the evaluator



                                                  2
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 3 of 21




   for the OSE. Id., ¶ 15.

          After this agreement had been reached, Magistrate Judge Kathleen M. Tafoya

   set a telephonic settlement conference in Tiona for January 16, 2018. Id., ¶¶ 16-17.

   Plaintiff, the IGO investigator who was assisting plaintiff to change his S Code

   classification, Assistant Colorado Attorney General Kristin Ruiz (“Ruiz”) (appearing for

   defendant in Tiona), and Huss2 were on the phone conference. Id., ¶ 18. During the

   conference, plaintiff offered to dismiss his claims against all CDOC defendants in Tiona

   and other matters plaintiff brought against the CDOC if Ruiz would help “speed up a

   transfer to the lower level facility that was already in progress.” Id., ¶ 19. Plaintiff’s

   offer to settle did not extend to his claims in Vreeland v. Schwartz, No. 13-cv-03515-

   PAB-KMT (“Schwartz”), a matter in which certain defendants were represented by

   Huss. See id. At the end of the call, the presumption was that Ruiz would pass along

   the offer to her client, the CDOC. Id., ¶ 23. Huss never spoke during the settlement

   conference. Id., ¶ 21.

          Three days later, a “State employee” informed plaintiff that Huss sent emails and

   made phone calls to prevent the settlement from taking place, “to prevent the actual

   lower level facility transfer that was already in process, from taking place at all,” and to

   try and have plaintiff moved out of the state in retaliation for plaintiff’s unwillingness to

   settle Schwartz. Id. at 10, 14, ¶ 24. As a result of Huss’s actions, CDOC staff stopped

   assisting plaintiff in his facility transfer and blocked the transfer “even on a date when

          2
            Huss entered an appearance on behalf of the CDOC in Tiona. Docket No. 120
   at 6, ¶ 3. Though not stated in the second amended complaint, the Court notes as
   background that, on May 21, 2018, Judge Tafoya granted Huss’s motion to withdraw as
   counsel of record. No. 17-cv-01580-PAB-SKC, Docket No. 141.

                                                  3
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 4 of 21




   Plaintiff ha[d] a right to transfer there as a matter of CDOC policy.” Id. at 12, ¶ 38. On

   February 7, 2018, plaintiff filed this case. See Docket No. 1.

           On January 24, 2018, plaintiff filed a motion for sanctions in Tiona. Docket No.

   120 at 10, ¶ 25. Judge Tafoya held a hearing on the motion on July 31, 2018. Id. at

   11, ¶ 30. Plaintiff alleges that, during the July 31 hearing, Huss testified “that he

   withheld evidence and information from Plaintiff, and the Court.” Id., ¶ 33. Plaintiff

   attempted to bring a claim that this conduct violated his right to access the courts. Id. at

   15, ¶ (ii)(a).

           B. Procedural History

           Plaintiff filed his Prisoner Complaint [Docket No. 1] on February 7, 2018 against

   Huss in his individual and official capacities asserting a First Amendment retaliation

   claim and a claim for deprivation of access to court. Docket No. 1 at 4-14. Senior

   Judge Lewis T. Babcock dismissed plaintiff’s official capacity claims for damages. See

   Docket No. 5.

           On April 26, 2018, plaintiff sought to amend his complaint to state additional

   claims. See Docket No. 12, Docket No. 12-1. After the defendants moved to dismiss

   the amended complaint, the Court dismissed all claims, without prejudice, except

   plaintiff’s First Amended retaliation claim against Huss. Docket No. 31 at 2-3. On

   August 6, 2018, Magistrate Judge S. Kato Crews was assigned to this case. Docket

   No. 29. On September 10, 2018, Huss filed a motion to dismiss, Docket No. 36,

   seeking dismissal of the only remaining claim against him. On July 1, 2019, plaintiff

   filed a motion for leave to amend the complaint. Docket No. 53.



                                                4
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 5 of 21




          On September 24, 2019, the Court granted in part plaintiff’s motion to amend

   and denied as moot defendant’s motion to dismiss. Docket No. 71 at 18-19. The Court

   granted plaintiff leave to amend the factual allegations in his First Amendment

   retaliation claim against defendant Huss, but denied plaintiff leave to assert any other

   claims. Id. at 11, 18-19. The Court ordered plaintiff to file a new version of the second

   amended complaint “omitting the claims excluded by this order and not including

   additional material regarding the claim for First Amendment retaliation against

   defendant Robert Huss.” Id. at 18-19. Plaintiff did not do so. On June 5, 2020, Judge

   Crews accepted the second amended complaint as the operative complaint as

   amended by the Court’s September 24, 2019 order. Docket No. 118 at 2. T he Clerk’s

   Office docketed the second amended complaint separately as Docket No. 120. On July

   2, 2020, defendant filed a motion to dismiss. Docket No. 133. Plaintiff filed a response,

   Docket No. 170, and defendant filed a reply. Docket No. 180. On February 15, 2021,

   the magistrate judge issued a recommendation wherein he recommends that the Court

   grant in part and deny in part defendant’s motion to dismiss. Docket No. 181.

   Defendant filed a timely objection. Docket No. 185.

   II. LEGAL STANDARD

          To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege

   enough factual matter that, taken as true, makes the plaintiff’s “claim to relief . . .

   plausible on its face.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (citing

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[W ]here the well-pleaded facts

   do not permit the court to infer more than the mere possibility of misconduct, the



                                                 5
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 6 of 21




   complaint has alleged – but it has not shown – that the pleader is entitled to relief.”

   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and alteration

   marks omitted). Thus, even though modern rules of pleading are somewhat forgiving,

   “a complaint still must contain either direct or inferential allegations respecting all the

   material elements necessary to sustain a recovery under some viable legal theory.”

   Bryson, 534 F.3d at 1286 (alteration marks omitted).

          The Court will “determine de novo any part of the magistrate judge’s

   [recommended] disposition that has been properly objected to.” Fed. R. Civ. P.

   72(b)(3). An objection is proper if it is specific enough to enable the Court “to focus

   attention on those issues – factual and legal – that are at the heart of the parties’

   dispute.” United States v. 2121 East 30th Street, 73 F.3d 1057, 1059 (10th Cir. 1996).

   Defendant has filed a timely and specific objection, Docket No. 185; the Court will

   therefore conduct de novo review.

   III. ANALYSIS

          Defendant’s motion to dismiss argues that the complaint should be dismissed

   because (1) plaintiff fails to state a claim, (2) Huss is entitled to absolute immunity, and

   (3) Huss is entitled to qualified immunity. Docket No. 133. The magistrate judge

   recommends granting defendant’s motion to dismiss to find that defendant is entitled to

   absolute immunity for advising his client not to settle Tiona, but denying defendant’s

   motion in all other respects. Docket No. 181 at 16. Def endant objects. Docket No.

   185.




                                                 6
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 7 of 21




          A. Absolute Immunity

          The magistrate judge’s recommendation finds that absolute immunity does not

   apply to defendant to the extent the complaint alleges that defendant took steps after

   the January 16, 2018 Tiona settlement conference to prevent plaintiff’s in-progress

   transfer to a lower level facility and assistance with that transfer.1 Docket No. 181 at 12.

   Defendant argues that all of the alleged conduct in the complaint is part of the

   settlement negotiations and defendant is therefore entitled to absolute immunity on all

   of his actions.

          “An absolute immunity defeats a suit at the outset, so long as the official's

   actions were within the scope of immunity.” Imbler v. Pachtman, 424 U.S. 409, 419

   n.13 (1976). Defendant bears the burden of establishing that he is entitled to absolute

   immunity. Benavidez v. Howard, 931 F.3d 1225, 1229 (10th Cir. 2019). T he Tenth

   Circuit has “recognized absolute immunity as extending to ‘government lawyers

   involved in civil proceedings.’” Id. (quoting Robins v. Volkswagenwerk AG, 940 F.2d

   1369, 1373 n.4 (10th Cir. 1991)). A court is to examine whether the action of the

   defendant is within the claimed immunity, not whether the status or office of the

   defendant confers immunity. PJ ex rel. Jensen v. Wagner, 603 F.3d 1182, 1195 (10th

   Cir. 2010).

          [T]he rule of absolute immunity as applied to government attorneys
          charged with violating § 1983 may be stated generally as follows: A
          government attorney’s administrative duties and those investigatory
          functions that do not closely relate to an advocate's preparation for judicial
          1
            The magistrate judge recommends granting defendant’s motion to the extent
   that defendant is shielded from suit by absolute immunity for his conduct in advising his
   client not to settle Tiona. Docket No. 181 at 12. No party has objected to this portion of
   the recommendation, and the Court accepts it.

                                                7
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 8 of 21




          proceedings are not entitled to absolute immunity. Rather, absolute
          immunity shields those acts undertaken by a government attorney in
          preparation for judicial proceedings and which occur in the course of his
          or her role as an advocate for the government.

   Benavidez, 931 F.3d at 1231. Defendant argues that all of his actions were taken in the

   course of his representation of the state in Tiona and Schwartz and the Tiona

   settlement negotiations. Docket No. 185 at 2-3. The magistrate judge found that Huss

   had not explained how spreading the word to CDOC officials to stop assistance to

   plaintiff or preventing his facility transfer were actions taken in the course of

   representing state officials. Docket No. 181 at 12. The Court agrees.

          Plaintiff’s complaint alleges that Huss engaged in these actions as retaliation for

   plaintiff’s refusal to settle Schwartz. Docket No. 120 at 14. The complaint does not

   allege that Huss engaged in these actions in order to pressure plaintiff into settling

   Schwartz. See id. Huss may have been entitled to absolute immunity if plaintiff had

   alleged that Huss’s actions were an attempt to get better leverage for a settlement in

   Tiona. Cf. Pfeiffer v. Hartford Fire Ins. Co., 929 F.2d 1484, 1492 (10th Cir. 1991)

   (finding state attorneys entitled to absolute immunity on claim that they tried to force

   plaintiff to give up his medical practice because “these offers were akin to plea

   bargaining, an activity that is absolutely immune from liability due to its intimate

   association with the judicial process”). However, that is not how the complaint reads.

   The complaint alleges that defendant was angry about plaintiff’s refusal to settle

   Schwartz and took retaliatory actions unrelated to any attempt to settle Schwartz and

   Tiona. Docket No. 120 at 14.




                                                 8
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 9 of 21




          Defendant’s argument to the contrary is unpersuasive. Defendant argues that

   the complaint “characterizes Mr. Huss’s alleged actions as ‘an effort to prevent a civil

   litigation settlement.’” Docket No. 185 at 2. Defendant fails to quote the entire

   sentence in the complaint, however, which states:

          The actions of Defendant R.C. Huss . . . in an effort to prevent a civil
          litigation settlement and to prevent an in progress lower level facility
          transfer, just because Plaintiff would not agree to settle Vreeland v.
          Schwartz, et al., 13-CV-03515-PAB-KMT, a case Defendant R.C. Huss
          was counsel on, with the offered settlement of the Vreeland v. Tiona, et
          al., 17-CV-01580-PAB-SKC, civil litigation, violated Plaintiff’s First
          Amendment Right to be free from retaliation.

   Docket No. 120 at 14 (emphasis added). Therefore, the Court accepts the magistrate

   judge’s recommendation on this issue and overrules defendant’s objection.

          B. Failure to State a Claim

          On September 24, 2019, the Court found that plaintiff’s proposed second

   amended complaint sufficiently alleged a constitutionally protected right of access to the

   courts, that Huss’s communications caused plaintiff to lose a lower level facility transfer

   that was in progress, and that Huss’s actions were substantially motivated by plaintiff’s

   refusal to settle Schwartz. Docket No. 71 at 9. The magistrate judge relied on this

   conclusion in recommending that the Court deny defendant’s motion to dismiss for

   failure to state a claim. Docket No. 181 at 9-10.

          Defendant argues that the magistrate judge’s reliance on the Court’s September

   24, 2019 order was in error. Docket No. 185 at 3. Defendant’s motion to dismiss

   references a number of “[f]iling, rulings, and hearing transcripts in other

   cases–particularly the Tiona matter,” and argues that these documents show that



                                                9
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 10 of 21




    plaintiff’s allegations of a prison transfer and S Code change are false. Id. at 4, 6. The

    magistrate judge refused to take judicial notice of these documents, concluding that to

    do so would require him to assess the merits of plaintiff’s retaliation claim. Docket No.

    181 at 9. Defendant claims that this was error and that the Court should take judicial

    notice of (1) documents filed with the Court after the motion to dismiss, including the

    Court’s own order denying plaintiff’s motion for a preliminary injunction, and (2) the

    filings, rulings, and hearing transcripts in Tiona and all documents related to plaintiff’s S

    Code designation because they are central to the complaint and plaintiff referred to

    them in the complaint. Docket No. 185 at 4-6.

           The propriety of taking judicial notice of documents filed since the motion to

    dismiss was not before the magistrate judge. “Issues raised for the first time in

    objections to the magistrate judge’s recommendation are deemed waived.” Marshall v.

    Chater, 75 F.3d 1421, 1426 (10th Cir. 1996); see also Maurer v. Idaho Dep’t of Corr.,

    799 F. App’x 612, 614 n.1 (10th Cir. 2020) (unpublished). T he Court declines to take

    judicial notice of documents that were filed after the motion to dismiss because the

    issue was not before the magistrate judge. Similarly, defendant’s argument regarding

    Colorado’s statutory scheme, Docket No. 185 at 6, was not raised in the motion to




                                                 10
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 11 of 21




    dismiss, see Docket No. 133, and the Court declines to consider it here. 2 See Marshall,

    75 F.3d at 1426.

           In evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not only the

    challenged complaint itself, but also attached exhibits and documents incorporated into

    the complaint by reference. Smith v. United States, 561 F.3d 1090, 1098 (10th Cir.

    2009). Defendant argues that plaintiff makes extensive allegations about Tiona,

    specifically the July 31, 2018 hearing on plaintiff’s motion for sanctions. Docket No.

    185 at 4. While the complaint provides details on the sanctions hearing, the Court does

    not find that these allegations are central to the complaint. These allegations were

    relevant to plaintiff’s claim for denial of access to the courts, which the Court denied

    plaintiff leave to add. Docket No. 71 at 11-13. The allegations regarding testimony at

    the hearing are irrelevant to plaintiff’s claim that Huss retaliated against him by stopping

    his transfer to a lower level facility.

           Even if the Court found the allegations regarding the Tiona hearing central to the

    complaint, the Court would still decline to take judicial notice of the documents

    associated with the hearing. The motion to dismiss cites testimony at the July 31, 2018



           2
             Defendant cites Jenner v. Brightwell, No. 14-cv-00916-RBJ-KMT, 2016 WL
    1248663, at *4-5 (D. Colo. Mar. 29, 2016), where the court concluded that allegations
    that an assistant attorney general engineered an allegedly retaliatory transfer were too
    speculative to survive a Rule 12(b)(6) motion. Docket No. 185 at 7. The court granted
    the defendant’s motion to dismiss because the complaint had not alleged sufficient
    personal involvement when the only factual allegations were that the defendant had
    knowledge of the transfer and there was a temporal proximity between the motion to
    dismiss and the transfer. Jenner, 2016 WL 1248663, at *5. This case is
    distinguishable because, here, plaintiff has alleged specific conduct by defendant to
    prevent his transfer. See Docket No. 120 at 10 (alleging that defendant made phone
    calls and sent emails to prevent plaintiff’s facility transfer).

                                                 11
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 12 of 21




    hearing as evidence that plaintiff cannot state a claim for First Amendment retaliation.

    Docket No. 133 at 7-9. Defendant argues that the testimony shows that

           (a) no transfer was in progress, (b) CDOC knew of no reason to change
           Vreeland’s S-code, (c) there were no communications between Huss and
           Kirby (or anyone else) of the type described by Vreeland, (d) Huss and
           Kirby did not instruct any other person not to change Vreeland’s S-code,
           deny Vreeland a transfer to a minimum security prison (Camp George
           West), or stop Vreeland from seeking early parole[.]

    Docket No. 133 at 8. Defendant also argues that the magistrate judge should have

    considered documents filed in Tiona pertaining to plaintiff’s S Code designation.

    Docket No. 185 at 5. A court has discretion to decide whether or not to consider

    materials attached to a motion to dismiss, even if they have been referenced in the

    complaint. Prager v. LaFaver, 180 F.3d 1185, 1189 (10th Cir. 1999) (“GFF Corp. did

    not purport to decide whether consideration of materials appended to a motion to

    dismiss is mandatory or discretionary. . . . We agree with our sister circuits that if a

    defendant attaches to a 12(b)(6) motion materials referred to by the plaintiff and central

    to his claim, the court has discretion to consider such materials.”). Indeed, the caselaw

    defendant cites states that the court may consider a document central to plaintiff’s claim

    and referenced in the complaint. Docket No. 185 at 4. (citing Utah Gospel Mission v.

    Salt Lake City Corp., 425 F.3d 1249, 1253-54 (10th Cir. 2005) (“[A] docum ent central to

    the plaintiff's claim and referred to in the complaint may be considered in resolving a

    motion to dismiss, at least where the document’s authenticity is not in dispute.”)). Given

    the discretionary nature of judicial notice, the Court finds no error in the magistrate




                                                 12
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 13 of 21




    judge’s decision not to take judicial notice of the contents of the filings, rulings, and

    hearing transcript in Tiona.3

           Additionally, defendant cites the declaration of Adrienne Jacobsen, the litigation

    coordinator for CDOC, to prove that defendant had no role in plaintiff’s S Code

    designation or lack of transfer. Docket No. 133 at 7. However, the portion of the

    second amended complaint that plaintiff has been granted leave to assert does not

    reference this declaration. See Docket No. 120 at 6-14. The Court therefore declines

    to take judicial notice of it.

           Because plaintiff’s objection to the magistrate judge’s recommendation on failure

    to state a claim is predicated on the magistrate judge’s refusal to take judicial notice of

    these documents, see Docket No. 133 at 6-7, and the Court finds no error in the

    magistrate judge’s decision not to, the Court overrules plaintiff’s objection.4
           3
            Defendant asks the Court to take judicial notice of the documents attached to
    the motion to dismiss. Docket No. 185 at 7. The Court declines to do so. See Prager,
    180 F.3d at 1189 (“[I]f a defendant attaches to a 12(b)(6) motion materials referred to
    by the plaintiff and central to his claim, the court has discretion to consider such
    materials.”).
           4
              Defendant also objects that the magistrate judge did not consider defendant’s
    argument that plaintiff was not engaged in a constitutionally protected activity and did
    not suffer an injury that would chill a person of ordinary firmness. Docket No. 185 at 7.
    The magistrate judge found that plaintiff alleged a constitutional violation. See Docket
    No. 181 at 13. Defendant’s motion argues that there is no constitutional right to a
    settlement agreement and there was no injury because (1) CDOC had no duty to
    accept plaintiff’s settlement offer, (2) plaintiff was not eligible for the reclassification or
    transfer in question, and (3) defendant had no part in the decision not to settle and
    thereby not to reclassify or transfer plaintiff. Docket No. 133 at 6. Defendant may be
    able to prove all of these arguments at a later stage in this case, but, at the motion to
    dismiss stage, the Court must accept the facts as pled in the complaint. And as pled in
    the complaint, plaintiff has alleged that defendant caused CDOC to stop a transfer of
    plaintiff to a lower level facility because plaintiff refused to settle Schwartz. Docket No.
    120 at 14. This sufficiently alleges the first two elements of a retaliation claim.
    Therefore, the Court overrules this objection.

                                                  13
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 14 of 21




           C. Qualified Immunity

           The magistrate judge found that defendant was not entitled to qualified immunity.

    Docket No. 181 at 16. Defendant objects. Docket No. 185 at 7. “Qualif ied immunity

    balances two important interests – the need to hold public of ficials accountable when

    they exercise power irresponsibly and the need to shield officials from harassment,

    distraction, and liability when they perform their duties reasonably.” Pearson v.

    Callahan, 555 U.S. 223, 231 (2009). A court should resolve questions of qualified

    immunity at the earliest possible stage of litigation. Anderson v. Creighton, 483 U.S.

    635, 646 n.6 (1987). However, a plaintiff facing a qualified immunity challenge still

    does not have a heightened pleading standard. Currier v. Doran, 242 F.3d 905, 916-17

    (10th Cir. 2001).

           Under the doctrine of qualified immunity, “government officials performing

    discretionary functions generally are shielded from liability for civil damages insofar as

    their conduct does not violate clearly established statutory or constitutional rights of

    which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

    818 (1982). Thus, to survive a motion to dismiss under Rule 12(b)(6) “where a qualified

    immunity defense is implicated, the plaintiff ‘must allege facts sufficient to show

    (assuming they are true) that the defendants plausibly violated their constitutional

    rights.’” Hale v. Duvall, 268 F. Supp. 3d 1161, 1164 (D. Colo. 2017) (q uoting Robbins

    v. Oklahoma ex rel. Dep't of Human Servs., 519 F.3d 1242, 1249 (10th Cir. 2008)).

    When a defendant raises the defense of qualified immunity, a “plaintiff carries a

    two-part burden to show: (1) that the defendant's actions violated a federal



                                                 14
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 15 of 21




    constitutional or statutory right, and, if so, (2) that the right was clearly established at

    the time of the defendant's unlawful conduct.” T.D. v. Patton, 868 F.3d 1209, 1220

    (10th Cir. 2017) (internal quotation marks omitted). Courts are “permitted to exercise

    their sound discretion in deciding which of the two prongs of the qualified immunity

    analysis should be addressed first in light of the circumstances in the particular case.”

    Pearson, 555 U.S. at 236.

           The magistrate judge found, based on the Court’s order granting plaintiff leave to

    file a second amended complaint, that plaintiff had alleged a constitutional violation.

    Docket No. 181 at 13. Defendant objects that, because the docum ents defendant

    references in the motion to dismiss contradict the complaint, the allegations are not well

    pled. Docket No. 185 at 8. In section III.B, the Court declined to take judicial notice of

    these documents. The Court therefore overrules this objection.

           Plaintiff alleges that, three days after the January 16, 2018 settlement

    conference, defendant

           began making telephone calls and sending emails in order to prevent the
           offered settlement from taking place, and to prevent the actual lower level
           facility transfer that was already in process, from taking place at all, and to
           try and get the Plaintiff, if possible, transferred outside the State of
           Colorado to a different state prison system. Plaintiff was also informed
           that Defendant R.C. Huss had knowingly and intentionally made false
           assertions against the I.G. Office Investigator (RD) to make it appear as if
           RD had engaged in misconduct by assisting plaintiff, and finally, it was
           said that Defendant R.C. Huss was trying to get Plaintiff moved as fast as
           possible to stop any further held to Plaintiff from the investigator.

    Docket No. 120 at 10, ¶ 24. Plaintiff further alleges that, due to these actions, “all

    CDOC staff have stopped the assistance to Plaintiff to transfer him to a level one or two




                                                  15
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 16 of 21




    facility, and have caused a block to said transfer even on a date when plaintiff has a

    right to transfer there as a matter of CDOC policy.” Id. at 12, ¶ 38.

           The magistrate judge found that the right to be free of retaliatory interference

    with a prison facility transfer for exercising the first amendment right of refusing to settle

    a lawsuit was clearly established. See Docket No. 181 at 16. Although the magistrate

    judge did not identify a Tenth Circuit or Supreme Court case specifically on point, the

    magistrate judge held that “[i]t should have been clear to any reasonable official,

    particularly a licensed attorney representing state officials, that scuttling an inmate’s in-

    progress facility transfer in retaliation for the inmate’s decision to continue to pursue his

    lawsuit, violates that inmate’s First Amendment right to access the courts.” Id.

    Defendant objects that (1) plaintiff’s allegations put his reclassification and transfer

    proceeding at issue, and (2) plaintiff cannot demonstrate that he has a clearly

    established right to be free from interference in an ongoing transfer and reclassification

    proceeding when he put those proceedings at issue in a settlement. Docket No. 185 at

    9.

           In Hope v. Pelzer, 536 U.S. 730, 739-40 (2002), the Suprem e Court stated that

    the law is clearly established if it gives an official “fair notice” or “fair warning” that “his

    conduct deprived his victim of a constitutional right.” To show clearly established law,

    the Hope Court did not require earlier cases with “fundamentally similar” facts, noting

    that “officials can still be on notice that their conduct violates established law even in

    novel factual circumstances.” Id. at 741. However, the Tenth Circuit has noted that

    Hope “appears to have fallen out of favor, yielding to more robust qualified immunity.”



                                                    16
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 17 of 21




    N.E.L. v. Douglas Cnty., 740 F. App’x 920, 928 n.18 (10th Cir. 2018) (unpublished)

    (citing Aldaba v. Pickens, 844 F.3d 870, 874 n.1 (10th Cir. 2016) and Mullenix v. Luna,

    136 S. Ct. 305, 308, 312 (2015)); but see Ullery v. Bradley, 949 F.3d 1282, 1291-92

    (10th Cir. 2020) (citing Hope, 536 U.S. at 741 and stating that right can be clearly

    established in the absence of binding authority with materially similar facts when the

    official’s conduct is “so egregious” that even a general precedent applies with obvious

    clarity).

            The Tenth Circuit has recognized that, “[e]ven when no precedent involves facts

    ‘materially similar’ to ours, the right can be clearly established if a precedent applies

    with ‘obvious clarity.’” Lowe v. Raemisch, 864 F.3d 1205, 1210 (10th Cir. 2017). “W hen

    the public official’s conduct is egregious, even a general precedent would apply with

    obvious clarity.” Id. (citing Safford Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364,

    377 (2009)). The conduct may be so obviously unlawful that it does not require a

    detailed explanation and happens so rarely that a case on point is unusual. Id. The

    Tenth Circuit has described these principles as a “sliding scale”; however, in Lowe, the

    Tenth Circuit stated that the “sliding-scale approach may arguably conflict with recent

    Supreme Court precedent on qualified immunity” because this approach may allow the

    court to “find a clearly established right even when a precedent is neither on point nor

    obviously applicable.” Id. at 1211 n.10. The Lowe court declined to decide whether the

    sliding-scale approach conflicts with Supreme Court precedent. Id. Ultimately, the

    inquiry is whether the legality of the conduct is “beyond debate.” Knopf v. Williams, 884

    F.3d 939, 949 (10th Cir. 2018) (quoting Mullenix, 136 S. Ct at 308); see also Lowe, 864



                                                 17
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 18 of 21




    F.3d at 1211 (“Ultimately, we consider whether our precedents render the legality of the

    conduct undebatable.”).

           Since Lowe, the Tenth Circuit has continued to decline to decide whether the

    sliding-scale approach is still good law in light of Supreme Court precedent, but the

    approach has come up in Tenth Circuit cases. See Nosewicz v. Janosko, 754 F. App’x

    725, 733 n.8 (10th Cir. 2018) (unpublished) (noting that the sliding-scale approach has

    been called into doubt, assuming without deciding the approach applied because

    neither party argued otherwise, but finding reversal was warranted even if it did not

    apply); Knopf, 884 F.3d at 950 n.10 (stating that the sliding-scale approach gave the

    most support to the dissent’s approach, but that, ev en under that approach, it was not

    obvious that the alleged conduct violated clearly established law); Harris v. Mahr, 830 F.

    App’x 339, 343-44 (10th Cir. 2020) (unpublished) (not discussing the continued validity

    of the sliding-scale approach, finding constitutional principles surrounding failure to

    intervene in an unlawful search not clearly established, and defendant’s actions “not the

    type of ‘egregious’ conduct that warrants foregoing our traditional requirement of an on-

    point case”); Contreras ex rel. A.L. v. Dona Ana Cnty. Bd. of Cnty. Comm’rs, 965 F.3d

    1114, 1123 (10th Cir. 2020) (per curiam) (Carson, J., concurring in part and concurring

    in judgment) (stating that sliding-scale approach “lives in this Circuit” because no case

    has overruled it); Easter v. Cramer, 785 F. App’x 602, 607 (10th Cir. 2019)

    (unpublished) (“[W]hen addressing claims of excessive force, we apply a sliding scale in

    which the more obviously egregious the conduct in light of prevailing constitutional




                                                18
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 19 of 21




    principles, the less specificity is required from prior case law to clearly establish the

    violation.” (internal quotations and alterations omitted)).

           While the sliding-scale approach “may arguably conflict” with Supreme Court

    precedent, Lowe, 864 F.3d at 1211 n.10, the Tenth Circuit has not overruled it and the

    Court will therefore use this approach. See Contreras, 965 F.3d at 1135 (Baldock, J.,

    concurring in part and dissenting in part) (stating that the court is bound to apply the

    sliding-scale approach until either the Tenth Circuit or Supreme Court “sounds the

    death knell”).

           “[A]s a general matter the First Amendment prohibits government officials from

    subjecting an individual to retaliatory actions” for engaging in protected speech.

    Hartman v. Moore, 547 U.S. 250, 256 (2006). “It is well-settled that prison officials may

    not retaliate against or harass an inmate because of the inmate’s exercise of his right of

    access to the courts.” Requena v. Roberts, 893 F.3d 1195, 1211 (10th Cir. 2018)

    (citing Gee v. Pacheco, 627 F.3d 1178, 1189 (10th Cir. 2010)); see also Frazier v.

    Dubois, 922 F.2d 560, 561–62 (10th Cir. 1990) (“[W ]hile a prisoner enjoys no

    constitutional right to remain in a particular institution and generally is not entitled to due

    process protections prior to such a transfer, prison officials do not have the discretion to

    punish an inmate for exercising his first amendment rights by transferring him to a

    different institution.” (internal quotation marks omitted)).

           Defendant was an attorney with the Colorado Attorney General’s Office who is

    alleged to have used this position to stop an in-progress facility transfer as retaliation

    against plaintiff for exercising his right of access to the courts by refusing to settle a



                                                  19
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 20 of 21




    lawsuit. Docket No. 120 at 14. This is a case where “the public official’s conduct is [so]

    egregious, even a general precedent would apply with obvious clarity.” Lowe, 864 F.3d

    at 1210; see also Ullery, 949 F.3d at 1291 (“[W]hen a public official's conduct is so

    egregious even a general precedent applies with ‘obvious clarity,’ the right can be

    clearly established notwithstanding the absence of binding authority involving materially

    similar facts.” (quoting Lowe, 864 F.3d at 1210)). The Court finds that the alleged

    conduct is so egregious that even the “general principle[s]” forbidding retaliatory action

    for exercising a right of access to the courts apply with “obvious clarity.” See Lowe, 864

    F.3d at 1210. The Court has not identified a similar incident, but the Court finds that

    the law provided “fair warning” that defendant’s conduct was unconstitutional, and thus

    that the right was clearly established. See Ullery, 949 F.3d at 1292 (citing Hope, 536

    U.S. at 741). Therefore, the Court overrules defendant’s objection. 5

    IV. CONCLUSION

           For the foregoing reasons, it is

           ORDERED that the Report and Recommendation of Magistrate Judge S. Kato

    Crews Re: Defendant’s Motion to Dismiss [Docket No. 181] is ACCEPTED. It is further

           ORDERED that Defendant’s Objection to Magistrate Judge’s Report and

    Recommendation [Docket No. 185] is OVERRULED. It is further
           5
            Defendant also argues that, should the Court find that taking judicial notice of
    documents attached to the motion to dismiss is improper, the Court may grant
    defendant summary judgment based on the undisputed facts in the record. Docket No.
    181 at 6 n.1. Fed. R. Civ. P. 12(d) states that “[i]f, on a motion under Rule 12(b)(6) or
    12(c), matters outside the pleadings are presented to and not excluded by the court, the
    motion must be treated as one for summary judgment under Rule 56. All parties must
    be given a reasonable opportunity to present all the material that is pertinent to the
    motion.” Because plaintiff has not been given an opportunity to present all pertinent
    material, the Court declines to treat defendant’s motion as one for summary judgment.

                                                20
Case 1:18-cv-00303-PAB-SKC Document 190 Filed 03/29/21 USDC Colorado Page 21 of 21




          ORDERED that defendant’s Motion to Dismiss Plaintiff’s Second Amended

    Complaint [Docket No. 133] is GRANTED IN PART and DENIED IN PART. It is further

          ORDERED that plaintiff’s Motion For Enlargement Of Time To Respond To

    Defendant’s 3/1/2021 Objection W hich Has Still Not Been Served To Plaintiff By

    Defendant’s Counsel [Docket No. 187] is DENIED AS MOOT.



          DATED March 29, 2021.
                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              21
